Citation Nr: 0121001	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  99-11 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for paralysis of the 
left vocal cord.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 decision of the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's paralysis of the left vocal cord has been 
determined medically to be associated with injury or disease 
noted during the veteran's active service.  

3.  The veteran's bilateral sensorineural hearing loss is not 
shown to have been present in service, was not shown in the 
initial post service year and has not been determined 
medically to be associated with injury or disease noted 
during the veteran's active service.  


CONCLUSIONS OF LAW

1.  Paralysis of the left vocal cord was incurred in active 
wartime service.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 
5103A, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5102, 5103, 5103A, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established where the facts shown 
by the evidence establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he service, his medical records 
and all pertinent medical and lay evidence.  Determinations 
of service connection will be based on a review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretations consistent with he facts of each individual 
case.  38 C.F.R. § 3.303.  

I find that the preponderance of the evidence is in favor of 
the claim for service connection for paralysis of the left 
vocal cord, and the preponderance of the evidence is against 
the claim for service connection for bilateral sensorineural 
hearing loss. 

1. Vocal Cord Paralysis.  

The veteran reports that he was a drill sergeant during his 
World War II service.  He adds that he was required to stand 
on a ten-foot platform and address the new recruits without 
the aid of amplification.  He testified that he had 
difficulty with his voice throughout his military service.  
Furthermore, the veteran has stated that, following his 
separation from military service, he experience progressive 
hoarseness, and was finally found to have a paralysis of the 
left vocal cord.  At his November 2000 video conference 
hearing, he clarified that his intention was to pursue a 
claim for service connection for paralysis of the left vocal 
cord rather than for carcinoma of the larynx.  

The available service records show that the veteran was an 
assistant squad leader during his active service.  However, 
there are no service medical records showing complaints of 
hoarseness or problems related to vocal cord dysfunction.  
The first documented evidence of difficulty was in 1969, as 
reflected by reports of private treatment.  These records 
show that the veteran apparently reported having associated 
with his World War II service.  

The veteran's statements and the lay evidence submitted by 
family members and acquaintances concerning the origins of 
his condition have been considered.  These statements are 
credible, but competent only to the extent that they 
articulate information concerning what was experienced, but 
not with respect to matters involving a determination of 
medical causation or diagnosis.  See Falzone v. Brown, 8 
Vet.App. 398 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Fortunately, the veteran has submitted supportive medical 
evidence concerning this claim.  A September 1998 medical 
opinion from S. K. David, Jr., M.D., an ear, nose and throat 
specialist, is to the effect that the veteran's long history 
of vocal cord paralysis began during his World War II service 
and is possibly due to his voice abuse as a drill sergeant in 
the U.S Army.  Another medical statement, dated in September 
1998, from L. S. Woodley, M.D. contains the opinion that the 
veteran's vocal demands as a drill sergeant in addition to 
his exposure to cold weather as a soldier contributed to his 
developing dysfunction of the left vocal cord.  

I note that the report of a September 1998 VA examination 
attributes the veteran's hoarseness to carcinoma involving 
the vocal cords and radiation treatments for carcinoma of the 
throat.  The veteran received such treatment in 1995.  This 
opinion  does not, however, take into account the finding of 
left vocal cord paralysis as early as 1969, which is many 
years before his cancer was discovered.

In weighing the VA examination report against the opinions of 
Drs. David and Woodley, the Board concludes that the 
preponderance of the evidence supports a finding that the 
veteran developed chronic paralysis of the left vocal cord as 
a result of injury of disease noted during his active 
service.  

Sensorineural Hearing Loss.  

The veteran contends that he developed a hearing loss during 
service in his capacity as drill sergeant.  In particular, he 
reports that he was required to conduct infantry training in 
the use of firearms without ear protection.  He also states 
that acoustic trauma received in combat in the European 
Theater contributed to his hearing loss.  He testified that 
despite his exposure to acoustic trauma during his employment 
after service, he is certain that his military experience is 
a contributing factor.  

The veteran's service records show that in his capacity as a 
squad leader, he served as a member of an infantry company, 
in part in the European Theater of operations and was engaged 
in combat with the enemy.  Use of firearms was indicated as 
well.  However, no service medical records are available to 
demonstrate that he complained of or was treated for hearing 
loss during his active service.  

The provisions of 38 U.S.C.A. § 1154 are applicable in this 
case because of the veteran's combat service and the absence 
of official clinical record.  Consequently, satisfactory lay 
statements are acceptable to establish the inservice hearing 
loss complaints.  In this regard, the veteran had a problem 
with his hearing as early as the 1940s.  Likewise, his wife 
in an April 1998 statement reported that he would report 
having ringing in his ears after a day on the firing range.  
She also indicated that she had know the veteran over a 
period of about 60 years, thus signifying that she had 
personal knowledge of the veteran's condition during his 
military service.  

The veteran's statements relative to the origins of his 
hearing loss have been considered in addition to the lay 
evidence submitted by family members and acquaintances.  This 
evidence is credible, but is competent only to the extent 
that it provides information concerning what was experienced, 
but not with respect to matters involving a determination of 
medical causation or diagnosis.  See Falzone v. Brown, 8 
Vet.App. 398 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

With respect to defective hearing, the law provides that 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

Unfortunately, the record does not contain any medical 
evidence that would show that the veteran had hearing loss 
disability as defined at 38 C.F.R. § 3.385 in service, that 
sensorineural hearing loss was first manifested in the first 
post service year, or that the veteran currently has hearing 
loss disability associated with injury or disease noted 
during his active service.  See 38 U.S.C.A. § 1101, 1110, 
1112, 1113; 38 C.F.R. § 3.303, 3.307, 3.309.  The September 
1998 VA examination shows bilateral sensorineural hearing 
loss; however, no medical nexus has been established between 
current disability and injury or disease noted during the 
veteran's active service.  In view of the foregoing, the 
preponderance of the evidence is against the claim for 
service connection for bilateral defective hearing.  

During the veteran's appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted, as Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  This new statute amended and 
clarified VA's duty to assist claimants in the development of 
the facts relevant to their claims, and is applicable to 
claims pending at the time of its enactment, including the 
present claims before the Board.  Accordingly, the Board must 
assess whether the development of the veteran's claims and 
appeal has been sufficient to meet the enhanced obligations 
embodied in the VCAA.  

I am satisfied that all appropriate development has been 
accomplished.  The veteran's recent VA outpatient treatment 
records have been retrieved.  The veteran was afforded the 
opportunity to provide testimony at an April 1999 RO hearing 
and a video conference hearing conducted in November 2000.  
By its January 2001 remand the Board instructed the RO to 
take all appropriate actions to comply with VCAA notice 
requirements and to ensure the completeness of the current 
record.  By a March 2000 letter, the RO requested additional 
information that would support his claim of entitlement to 
service connection.  Unfortunately, no response was received 
from him.  

In addition, the statement of the case and supplemental 
statements of the case advised the veteran of the pertinent 
law and regulations as well as the bases for a grant of the 
next higher evaluations for his service-connected peptic 
ulcer disease.  Likewise, the veteran, in a July 2001 letter 
was advised that he could submit additional evidence within a 
90-day period from the date of that letter.  He was referred 
to the provisions of 38 C.F.R. § 20.1304.  

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  Accordingly, the Board finds that the 
notification and duty-to-assist provisions mandated by the 
VCAA of 2000 have been satisfied in this case.  


ORDER

Service connection for paralysis of the left vocal cord is 
granted.  

Service connection for bilateral sensorineural hearing loss 
is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

